Citation Nr: 9917460	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968, to include service in the Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of January 1998 from the Muskogee, Oklahoma, 
Regional Office (RO).  The veteran resides within the 
jurisdiction of the New Orleans, Louisiana, RO.  The sole 
issue on appeal concerns entitlement to service connection 
for post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The current medical evidence does not confirm the 
presence of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service. 
38 U.S.C.A. §§ 1110, 5017 (West 1991); 38 C.F.R. § 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not asserted that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  It is accordingly 
found that all relevant facts have been properly developed, 
and that the duty to assist him, mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991).  The veteran claims that he 
has PTSD as the result of stressful events he encountered in 
service while in Vietnam.  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

The medical evidence of record contains several mental health 
diagnoses, to include schizophrenia and PTSD.  The Board 
acknowledges, as examples, that treatment records from the VA 
Medical Hospital in Martinez, California (1969); the Napa 
State Hospital in Imola, California (1970); and the VA 
Medical Center in Shreveport, Louisiana (1989, 1990); all 
include diagnoses of schizophrenia.

The veteran was provided with a VA Mental Disorders 
examination in August 1996.  The examination report reflects 
that the veteran's claims folder and service medical records 
were reviewed.  The veteran was diagnosed with chronic 
schizophrenia, paranoid type.

A July 1997 report from the Vet Center in Shreveport, 
Louisiana, has been associated with the claims folder.  This 
report includes a diagnosis of PTSD provided by a 
Readjustment Counselor-Therapist.  The report provides a 
detailed history of the veteran's combat stressors while in 
Vietnam, as well as an explanation of the veteran's current 
symptomatology.  The report indicates that in the opinion of 
the Counselor-Therapist that the veteran has PTSD as a result 
of his experiences while in Vietnam.  

The veteran was provided with a VA PTSD examination in 
November 1997.  The report of this examination indicates that 
the veteran's claims folder and medical records were 
reviewed.  The November 1997 report includes a review of the 
veteran's medical history, to include a summary of the July 
1997 report from the Vet Center.  The examiner diagnosed the 
veteran with schizophrenia, chronic, undifferentiated type.  
The report explicitly states that although the veteran has 
some symptoms, that he does not meet the diagnostic criteria 
for PTSD.

To summarize, the veteran is contending that because of his 
experiences in Vietnam he now has PTSD.  A layperson is not 
competent to render medical opinions involving a diagnosis or 
etiology of a disability.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Competent medical evidence is required 
when the determinative issue involves medical causation or a 
medical diagnosis.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  
The veteran has not demonstrated that he has medical 
training, or is otherwise competent to render medical 
opinions.  Lay persons are not competent to offer medical 
opinions and therefore, those opinions do not even serve as a 
basis for a well-grounded claim.  Moray v. Brown, 5 
Vet.App. 211 (1993). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition as per 
38 C.F.R. § 3.304(f).  In this regard, the record contains 
conflicting diagnoses regarding the veteran's PTSD.  The 
Board finds that the August 1996 and November 1997 VA 
evaluations were the most comprehensive in regard to the 
veteran's alleged disorder, and as such, the Board places 
more probative value on these reports than on the other 
medical evidence of record.  This decision is based, in part, 
on the fact that these examinations reflect that the 
veteran's full medical record was reviewed.  The Board also 
decides that as the November 1997 examination report is the 
most recent in-depth evaluation of the veteran's alleged PTSD 
that it is entitled to greater probative value as well.  
Lastly, the Board notes that the August 1996 and November 
1997 examination reports, which diagnosed the veteran with 
schizophrenia, are consistent with the majority of medical 
evidence of record. 

The August 1996 and November 1997 examination reports both 
provide diagnoses of schizophrenia, rather than PTSD.  The 
November 1997 report explicitly states that the veteran did 
not meet the diagnostic criteria for PTSD.  As these reports 
do not clinically confirm a current diagnosis of PTSD, the 
veteran's claim must be denied.  The Board is aware that a 
previous medical record has provided a diagnosis of PTSD.  
However, the Board finds that the November 1997 examination 
was the most comprehensive as to PTSD, especially in regard 
to evaluating the veteran's alleged symptoms as to the 
specific diagnostic criteria for a finding of PTSD.  
Accordingly, the Board finds that the most probative evidence 
of record argues against the current presence of PTSD.

As the presence of current PTSD is not shown, verification of 
the veteran's claimed stressors is not deemed necessary at 
this time.  Accordingly, without the most current medical 
evidence of record clinically establishing the presence of 
PTSD, it is the Board's judgment that the preponderance of 
the evidence is against the veteran's claim of service 
connection for PTSD.


ORDER

The claim for service connection for PTSD is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

